
	
		II
		111th CONGRESS
		2d Session
		S. 3218
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 15, 2010
			Mr. Conrad (for himself
			 and Mr. Sessions) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to
		  clarify that persons who enter into a conspiracy within the United States to
		  possess or traffic illegal controlled substances outside the United States, or
		  engage in conduct within the United States to aid or abet drug trafficking
		  outside the United States, may be criminally prosecuted in the United States,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Trafficking Safe Harbor
			 Elimination Act of 2010.
		2.Amendments to the Controlled Substances Act
			 to clarify conspiracies conducted within the United States may be criminally
			 prosecuted in the United StatesSection 406 of the Controlled Substances Act
			 (21 U.S.C. 846) is amended by—
			(1)inserting (a) before
			 Any; and
			(2)inserting at the end the following:
				
					(b)Whoever, within the United States,
				conspires with one or more persons, or aids or abets one or more persons,
				regardless of where such other persons are located, to commit at any place
				outside the United States an act that would constitute a violation of this
				title if committed within the United States, shall be subject to the same
				penalties that would apply to such act if it were to occur within the United
				States.
					.
			
